ACCEPTED
                                                                          06-15-00024-CR
                                                                SIXTH COURT OF APPEALS
                                                                     TEXARKANA, TEXAS
                                                                    2/23/2015 12:00:00 AM
                                                                          DEBBIE AUTREY
                                                                                   CLERK


           SIXTH COURT OF APPEALS
                                                          FILED IN
                                                   6th COURT OF APPEALS
                          06-15-00024-CR             TEXARKANA, TEXAS
                                                   2/21/2015 8:12:12 AM
                                                       DEBBIE AUTREY
                Rodney Boyett, Appellant                   Clerk


                           v.
                State of Texas, Appellee

           On Appeal from the 6th Judicial District Court
                      Lamar County, Texas
                       Cause Number 25506



         Appearance of Michael Mowla as
           Counsel for Rodney Boyett


Michael Mowla
445 E. FM 1382 #3-718
Cedar Hill, Texas 75104
Phone: 972-795-2401
Fax: 972-692-6636
michael@mowlalaw.com
Texas Bar No. 24048680
Attorney for Appellant
To the Honorable Justices of the Court of Appeals:

      Michael Mowla enters this appearance of counsel for Appellant Rodney

Boyett. Mowla gives notice to the Court and the State that all communications

intended for Appellant should be sent directly to Mowla.

                                     Prayer

      Appellant prays that the Court enter Michael Mowla as counsel for

Appellant.

                                      Respectfully submitted,

                                      Michael Mowla
                                      445 E. FM 1382 #3-718
                                      Cedar Hill, Texas 75104
                                      Phone: 972-795-2401
                                      Fax: 972-692-6636
                                      michael@mowlalaw.com
                                      Texas Bar No. 24048680
                                      Attorney for Appellant




                                      /s/ Michael Mowla
                                      Michael Mowla




                                    Page 2 of 3
                            Certificate of Service

     This certifies that on February 21, 2015, a true and correct copy of this
document was served on Gary Young of the District Attorney’s Office, Lamar
County, by email to gyoung@co.lamar.tx.us.




                                    /s/ Michael Mowla
                                    Michael Mowla




                                  Page 3 of 3